Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-13-00799-CV

                IN RE FIDELITY NATIONAL TITLE INSURANCE COMPANY

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 20, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 13, 2013, relator filed a petition for writ of mandamus complaining of the

trial court’s denial of a motion to compel discovery. The court has considered relator’s petition for

writ of mandamus and is of the opinion that relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                          PER CURIAM




1
 This proceeding arises out of Cause No. 2012CI05517, styled Fidelity National Title Insurance Company v. Andrew
M. Parker, pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable Peter A. Sakai presiding.